Name: 99/506/EC, Euratom: Commission Decision of 26 July 1999 amending Decision 98/610/EC, Euratom, setting up expert groups to assist the Commission on the content and orientation of the key actions in the field of research and technological development (notified under document number C(1999) 2359) (Text with EEA relevance)
 Type: Decision
 Subject Matter: research and intellectual property;  personnel management and staff remuneration;  technology and technical regulations;  labour market;  EU institutions and European civil service
 Date Published: 1999-07-27

 Avis juridique important|31999D050699/506/EC, Euratom: Commission Decision of 26 July 1999 amending Decision 98/610/EC, Euratom, setting up expert groups to assist the Commission on the content and orientation of the key actions in the field of research and technological development (notified under document number C(1999) 2359) (Text with EEA relevance) Official Journal L 194 , 27/07/1999 P. 0065 - 0065COMMISSION DECISIONof 26 July 1999amending Decision 98/610/EC, Euratom, setting up expert groups to assist the Commission on the content and orientation of the key actions in the field of research and technological development(notified under document number C(1999) 2359)(Text with EEA relevance)(1999/506/EC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard the Treaty establishing the European Atomic Energy Community.(1) Whereas by its Decision 98/610/EC, Euratom(1), the Commission set up expert groups to assist it on the content and orientation of the key actions in the field of research and technological development;(2) Whereas in this connection, the members of the expert groups were appointed by the Commission in a personal capacity for a period of two years; whereas new appointments aimed at extending the range of geographical origins, achieving a better balance of scientific and technical qualifications and replacing members no longer able to participate may have to be made during that period;(3) Whereas it is necessary to ensure the homogeneity of the expert groups as a general principle, facilitate their administration by the Commission departments and provide the required degree of transparency;(4) Whereas, in this connection, the mandate of the new members should come to an end at the same time as that of the other members appointed previously,HAS DECIDED AS FOLLOWS:Article 1In Article 4(1) of Decision 98/610/EC, Euratom, the first subparagraph is replaced by the following: "The members of the expert groups shall be appointed by the Commission in a personal capacity for a maximum of two years. This appointment may be renewed once only, for a maximum of two years."Article 2This Decision shall take effect on the date of its adoption.Done at Brussels, 26 July 1999.For the CommissionÃ dith CRESSONMember of the Commission(1) OJ L 290, 29.10.1998, p. 57.